DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of SE14507925 filed June 27, 2014 as required by 37 CFR 1.55. A copy of the WO publication of PCT/SE2015/050656 filed June 5, 2015 was received.
Claim Status
Claims 1, 18, and 20 are amended. Claims 3, 4, 6, 7, 12, 14 are cancelled. Claims 1, 2, 5, 8-11, 13, and 15-22 are pending. Claims 13 and 15-17 are withdrawn. Claims 1, 2, 5, 8-11, and 18-22 are under examination.
Response to Arguments
Applicant’s claim amendments, see claim 1 lines 14-15, filed May 3, 2021, with respect to the rejection of claim 1 over Taniguchi in view of either one of Campanari or Maeda overcome the rejection such that it has been withdrawn. 
Applicant's arguments filed May 3, 2021 with respect to Maeda have been fully considered but they are not persuasive.
	The applicant argues hindsight (paragraph spanning pgs. 6-7, paragraph spanning pgs. 7-8) where the order of the claimed steps is only present in applicant’s specification (pg. 7 para. 2) and the combination of known steps yields surprisingly good compressive residual stresses (pg. 7 para. 3).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The applicant argues none of the cited references teach a tempering step (i.e. step c) between quenching or cooling (i.e. step b) and induction hardening (i.e. step d) (pg. 8 para. 1) as recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Maeda in view of Uchida teaches step b) quenching or cooling (Uchida [0010], [0011], [0022]), step c) tempering (Maeda Abstract (57), [0013], [0018], [0020], [0026], Tables 1 & 2), and step d) induction hardening (Maeda Abstract (57), [0010], Tables 1 & 2), where step b) improves surface hardness (Uchida [0010]) and controls the amount of retained austenite (Uchida [0016]). Retained austenite forms from austenite that does not transform to martensite upon quenching. Similarly, claim 1 step b) and applicant’s specification recite quenching or cooling to form martensite or bainite (pg. 6 lines 25-26). “Expected beneficial results are evidence of obviousness of a claimed invention”. MPEP 716.02(c)(II).
Yamamura in view of one of Maeda, Kazuhiro, or Taniguchi teach step b) quenching and step d) tempering (Yamamura [0006], [0014]-[0017], [0022], [0025]) with step c) induction hardening in between to impart compressive stress, improve resistance to surface layer damage, and improve rolling contact fatigue length and fatigue strength (Maeda [0010], [0011], [0020], [0021], Tables 1 & 2) or to prevent induction hardening cracking and to have high pressure resistance (Kazuhiro [0009], [0015]) or to increase surface hardness, improving bending fatigue strength and pitching strength (Taniguchi [0006], [0030]). 
The applicant argues claim 12 has been amended into claim 1 (pg. 8 para. 2) and that Maeda teaches surface enriching followed by tempering and induction hardening, yielding a high compressive residual stress of up to 590 MPa (Table 2, row 4) (pg. 8 para. 3), but Maeda is silent to quenching to undergo martensitic or bainitic transformation after enriching and before induction hardening (pg. 9 para. 1) and the final tempering step e) reduces the amount of compressive residual stresses (pg. 9 para. 3) to residual stresses of lower than -300 MPa at a depth of 0-0.5 mm below surface.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Maeda in view of Kazuhiro and Uchida teaches a carburized and hardened layer having a depth of about 1.5 mm and a carbonitrided layer having a depth of about 0.3 mm (Maeda [0025]) with compressive stress of not less than 200 MPa have improved tension-compression fatigue life (Maeda [0036], Tables 1 & 2) manufactured by step a) (Maeda Abstract, [0010], Tables 1 & 2), step b) for the benefit of improving surface hardness and controlling retained austenite (Uchida [0010], [0011], [0016], [0022]), step c) (Maeda Abstract, [0013], [0018], [0020], [0026], Tables 1&2), step d) (Maeda Abstract, [0010], Tables 1 & 2), and step e) for the benefit of improving rolling fatigue life (Kazuhiro Abstract, [0002], [0003], [0006]). Evidence that the addition of cooling (Uchida [0010], [0011], [0016, [0022]) and tempering (Kazuhiro Abstract, [0002], [0003], [0006]) to the process of Maeda cannot achieve the taught compressive stress of not less than 200 MPa (Maeda [0036, Tables 1 & 2) has not been presented.
The rejections of Taniguchi or Yamamura are in view of Maeda teach compressive stress of not less than 200 MPa at a depth the depth of Maeda (i.e. 1.5 mm) for the benefits of improving rolling contact fatigue life and tension-compression fatigue strength, which improves resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0006], [0007], [0010], [0011], [0025], [0036], [0037], Tables 1 & 2). Maeda is directed to a rolling bearing surface (Maeda [0001]). Similarly, Taniguchi is directed to components such as gears with little heat distortion and high fatigue strength and toughness (Taniguchi [0001]) and Yamamura is directed to a rolling bearing (Yamamura [0001]). Both the products of Maeda and Taniguchi are rolling contact surfaces and those of Maeda and Yamamura are rolling bearings. Controlling the compressive stress for the reasons taught in Maeda is beneficial to the invention of either one of Taniguchi or Yamamura.
	The applicant argues the compressive stress resulting from claimed steps a), b), and d) is much larger than expected (i.e. 600-800 MPa (Fig. 10)) such that Maeda’s taught residual stress of no less than 200 MPa (pg. 9 para. 4) with a maximum value of 590 MPa (pg. 9 para. 2) does not correlate to that claimed (paragraph spanning pgs. 9-10).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a compressive residual stress of 600 to 800 MPa) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 lines 14-15 “residual stresses lower than -300 MPa…” (Emphasis added.) require residual compressive stress of -300 MPa or lower. This encompasses values of 600-800 MPa, values of 300 to 600 MPa (i.e. Maeda’s example of 590 MPa in Table 2), and values of less than 800 MPa.
The applicant argues Maeda [0024] and [0025] teach alternative embodiments and the calculation is incorrect (paragraph spanning pgs. 10-11).
It is unclear what rejection this argument is directed to. The rejection of claim 1 does not cite [0024] or [0025] of Maeda and the previous rejection of claim 12, now incorporated into claim 1 due to amendment, only cites [0025] of Maeda. Claim 11, which also includes a calculation, cites [0023], [0025], and [0026] (i.e. it does not also cite [0024]). In Maeda [0024] is directed to Example Nos. 1 and 3 of Table 1 and carbonitriding of bearing steels and [0025] is directed to Example Nos. 2 and 4 of Table 1 and carbonitriding of carburized steel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP 1462669) in view of Kazuhiro (JP 2009-203526 machine translation) and Uchida (JP 2005-076679 machine translation).
Regarding claim 1, Maeda teaches a method for surface hardening at least one part of a surface of a metal component ([Abstract (57)]) comprising the steps of: a) enriching the at least one part of a surface of a metal component with at least one of carbon and nitrogen (Abstract (57), [0010] and Table 1-2), c) tempering the at least one part of the surface of the metal component (Abstract (57), [0013], [0018], [0020], [0026], and Tables 1 & 2), and d) induction hardening the at least one part of the surface of the metal component (Abstract (57), [0010] and Table 1 & 2).
Maeda teaches the compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006-0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension. 
Maeda is silent to e), a tempering step after the completion of the enrichment and induction hardening steps. 
In the same field of endeavor of surface treating a rolling bearing, Kazuhiro discloses a tempering step after the enrichment and induction hardening steps have been completed (abstract and [0006]). 
It would be obvious to one of ordinary skill in the art to modify the method disclosed by Maeda with the tempering step in Kazuhiro to improve the rolling fatigue life (Kazuhiro [0002]-[0003] and [0005]). "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Maeda is silent to b) quenching or cooling following the surface enrichment step.
In the same field of endeavor of heat treating bearing steel, Uchida discloses deep cooling after carbonitriding ([0010], [0011], and [0022]).
It would be obvious to one of ordinary to one of ordinary skill in the art to quench after carbonitriding to improve the hardness of the surface (Uchida [0010]) and control the amount of retained austenite produced (Uchida [0016]).  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 5, Maeda is silent on the step of deep cooling after enrichment and induction. 
In the same field of endeavor of surface treating a rolling bearing, Kazuhiro teaches a deep cooling treatment from -20°C to -80°C after a step of enrichment and induction (abstract, [0009], and [0010]). The benefits of cold treatment such as enhancing the transformation of austenite to martensite and improving stress relief of the material are known in the art. 
It would be obvious to one of ordinary skill in the art to modify the method of Maeda with the deep cooling treatment of Kazuhiro to improve enhance the transformation of austenite to martensite by forming a surface layer with less than 5 vol% retained austenite (Kazuhiro [0006]) and improve stress relief and hardness with high resistance to pressure impression and hardly cracks (Kazuhiro [0007]). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 8, Maeda teaches the metal component constitutes at least part of one of the following: a ball bearing, a roller bearing, a needle bearing, a tapered roller bearing, a spherical roller bearing, a toroidal roller bearing, a ball thrust bearing, a roller thrust bearing, a tapered roller thrust bearing, a wheel bearing, a hub bearing unit, a slewing bearing, a ball screw, or a component for an application in which it is subjected to alternating Hertzian stresses, such as rolling contact or combined rolling and sliding and/or an application that requires high wear resistance and/or increased fatigue and tensile strength (Abstract (57)). 
Regarding claim 9, Maeda is silent to the claimed composition. 
Maeda teaches a use of a high carbon chrome bearing steel, carburized steel, and carbon steels (Abstract, [0018, 0021] and Table 1&2). In the same field of endeavor, Kazuhiro discloses the following composition for a bearing steel (abstract). 
Element
Instant Claims (Wt. %)
Kazuhiro
Cr
0.5-5.0
0.5-3.0
Mo
0.1-5.0
0.5-3.0
C
0.1-1.1
0.2-0.7
Si/Ni/V
Optional
Si 0.4%
impurities
Optional
10 ppm O


As the ranges of the prior art overlap, encompass, or lie within the claimed ranges, and as Maeda discloses equal utility of each element across the entirety of the disclosed range, a prima facie case of obviousness exists. MPEP 2144.05. 
Regarding claim 11, Maeda teaches a bearing with an inner ring of 14.64 mm and an outer ring of 18.64 mm (i.e. Dw of 18.64-14.64 = 2.66 maximum transverse dimension of the metal component in millimetres; [0023]) with a carbonitrided layer depth of about 0.3 mm (i.e. less than 1+Dw/30 of 1.1 mm; [0025]) and after induction hardening a layer depth of about 1 mm (i.e. less than (1.3)*(1+Dw/30) of 1.4 mm; [0026]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP 1462669) in view of Kazuhiro (JP 2009-203526 machine translation) and Uchida (JP 2005-076679 machine translation) as applied to claim 1 above, and further in view of Campanari (EP 2660340).
Regarding claim 2, Maeda teaches carbonitriding ([0010]), and is silent to step a) including case carburizing.
Campanari teaches a method of thermal treatment for steel parts ([0001]) comprising carburizing or carbonitriding ([0011] and [0035]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to replace the carbonitriding of Maeda with carburizing because they are art recognized equivalents (Campanari [0011] and [0035]) where the carburizing process reaches very high hardness on the whole surface of the treated pieces (Campanari [0008]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) in view of Maeda (EP 1462669) as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.).
Regarding claims 20 and 21, Taniguchi teaches a method of heat treating a gear ([0001]) comprising carburizing (i.e. enriching the at least one part of a surface of a metal component with carbon), gradual cooling, induction hardening a surface layer (i.e. induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b)) ([0006] and [0030]), then tempering (i.e. tempering the at least one part of the surface of the metal component following the induction hardening step c)) ([0041]) where the gradual cooling transforms into bainite ([0031]) and the surface area of the bainite structure is at least 70% (i.e. cooling the at least one part of the surface of the metal component following surface enrichment step a), wherein the at least one part of the surface of the metal component undergoes a bainitic transformation; ([0032]).
Taniguchi teaches a composition that overlaps with an 18NiCrMo7-6 composition (Taniguchi [0015]-[0027]; 18CrNiMo7-6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Element
Claims 20 and 21
18NiCrMo7-6 (wt%)
Taniguchi [0015]-
[0027] (mass %)
C
0.15 – 0.21
0.08 – 0.3
Cr
1.5 – 1.8
0 – 3.0
Mo
0.25 – 0.35
0 – 1.0
Ni
1.4 – 1.7
0 – 2.0
V
- 
0 – 0.3
Fe
Balance
Balance
Si
Max 0.4
0 – 2.0
Mn
0.5 – 0.9
0.2 – 3.0
Impurities
Present
Present
P
Max 0.025
Max 0.3
S
Max 0.035
0.005 – 0.05


Taniguchi is silent to a compressive residual stress of lower than -300 MPa at a depth of 0 to 0.5 mm below the surface.
Maeda teaches a method of carbonitriding and induction hardening ([0010], [0021]) to form a hardened layer having a depth of about 1 mm ([0026]) with compressive stress in the surface layer of not less than 200 MPa ([0010], [0036], [0037], Tables 1 & 2). Applicant’s claim 20 recites the residual stresses as negative values, where it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension. 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to have a compressive stress of not less than 200 MPa at a depth of about 1 mm to the surface area to markedly improve the rolling contact fatigue life and tension-compression fatigue strength, which improves the resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0010], [0011], [0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 22, Taniguchi is silent to tempering the at least one part of the surface of the metal component after both of the steps a) and b) have been carried out and before the induction hardening step c).
Maeda teaches a method of carbonitriding and induction hardening ([0010]) where tempering is carried out between carbonitriding and induction hardening ([0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to temper between the carburizing and induction hardening processes because it results in the entire part having low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) in view of Maeda (EP 1462669) as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.) as applied to claim 21 above, and further in view of Campanari (EP 2660340).
Regarding claim 22, Taniguchi is silent to tempering the at least one part of the surface of the metal component after both of the steps a) and b) have been carried out and before the induction hardening step c).
Campanari teaches a method of thermal treatment for steel parts ([0001]) comprising (a) carburizing, (b) tempering, and (c) induction hardening ([0011]) where carburizing comprises carbon enrichment following by hardening by cooling ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Taniguchi to perform tempering after carburizing and cooling and before induction hardening because tempering reduces the steel hardness and increases ductility and toughness (Campanari [0005]).
Claim 1, 2, 8, 9, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) in view of Maeda (EP 1462669).
Regarding claim 1, Yamamura teaches a rolling bearing ([0001]) that is manufactured by a carburizing and nitriding treatment (i.e. a) enriching the at least one part of a surface of a metal component with at least one or carbon and nitrogen), quenching (i.e. b) quenching the at least one part of the surface of the metal component following surface enrichment step a)), and tempering (i.e. d) tempering the at least one part of the surface of the metal component) so that the residual (i.e. retained) austenite is 8% by volume or less (i.e. wherein the at least one part of the surface of the metal component undergoes a martensitic transformation because residual (i.e. retained) austenite is the austenite that does not transform to martensite upon quenching) ([0006], [0014]-[0017], [0022], and [0025]). 
	Yamamura is silent to step c) induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b).
	Maeda teaches a method of manufacturing a rolling bearing ([0001] and [0010]) comprising carbonitriding, induction heating, and tempering ([0020], [0021], and Tables 1 and 2).
  	It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include an induction hardening step after carburizing and nitriding (i.e. carbonitriding) and before tempering because it imparts a compressive stress of not less than 200 MPa on the surface layer, improving resistance to damage to the surface layer while keeping the material cost unchanged compared to the prior art bearing, thereby simultaneously achieving extended rolling contact fatigue life and improved fatigue strength (Maeda [0010] and [0011]).
Yamamura is silent to the residual stresses of the metal component. 
Maeda teaches the compressive stress in the surface layer (Table 1 and 2 [0036]). The measurement of the surface layer ([0006-0007]) would include a depth of 0 mm and the enriched layer and induction hardened layer having a depth of 1.5 mm ([0025]). Maeda discloses the residual stresses as negative values, it is known within the art that when residual stresses are negative they are compressive and positive residual stresses would be in tension.
 It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to have a compressive stress of not less than 200 MPa at the depth of Maeda to the surface area to markedly improve the rolling contact fatigue life and tension-compression fatigue strength, which improves the resistance of the surface to damage while keeping the material cost as before (Maeda Abstract, [0010], [0011], [0037]).
Regarding claim 2, Yamamura teaches carburizing ([0006], [0014]-[0017], [0022], and [0025]).
Regarding claim 8, Yamamura teaches a rolling bearing ([0001]).
Regarding claim 9, Yamamura teaches a composition that overlaps with that claimed ([0006], [0008], and [0010]-[0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 9
Claim 18
Yamamura [0006], [0008], [0010]-[0014]
C
0.1 – 1.1 
Less than 0.2
0.1 to 0.5 
Cr
– 5.0
4.0 – 4.5
3 to 5 
Mo
0.1 – 5.0 
4.0 – 4.5
3 to 5 
Fe
Remainder
Remainder
Balance
Si, Ni, and/or V
optional
Si: optional
Ni: 3.0 – 4.0  
V: 1.0-1.5
Si: 0.1 to 1.5 
Ni: 2.5 to 4.5
V: 0.8 to 2.0
Mn
-
Optional
0.1 to 1.5


Regarding claim 11, Yamamura teaches C concentration in the surface layer is 0.6 to 1.5 wt% and N concentration in the surface layer is 0.1 to 0.5 wt% ([0006], [0008], [0016], and [0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Yamamura is silent to the case depth and induction hardening depth.
Maeda teaches a bearing with an inner ring of 14.64 mm and an outer ring of 18.64 mm (i.e. Dw of 18.64-14.64 = 2.66 maximum transverse dimension of the metal component in millimetres; [0023]) with a carbonitrided layer depth of about 0.3 mm (i.e. less than 1+Dw/30 of 1.1 mm; [0025]) and after induction hardening a layer depth of about 1 mm (i.e. less than (1.3)*(1+Dw/30) of 1.4 mm; [0026]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to have a carbonitrided layer depth of about 0.3 mm and an induction hardened layer depth of about 1 mm because it forms a bearing with no premature surface peeling or cracks that can be stably used for a long period (Maeda [0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 18, Yamamura teaches a rolling bearing ([0001]) with a composition that overlaps with that claimed ([0006], [0008], and [0010]-[0014]) that is manufactured by a carburizing and nitriding treatment (i.e. a) enriching the at least one part of a surface of a metal component with at least one or carbon and nitrogen), quenching (i.e. b) quenching the at least one part of the surface of the metal component following surface enrichment step a)), and tempering (i.e. d) tempering the at least one part of the surface of the metal component) so that the residual (i.e. retained) austenite is 8% by volume or less (i.e. wherein the at least one part of the surface of the metal component undergoes a martensitic transformation because residual (i.e. retained) austenite is the austenite that does not transform to martensite upon quenching) ([0006], [0014]-[0017], [0022], and [0025]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
	Yamamura is silent to step c) induction hardening the at least one part of the surface of the metal component following the quenching or cooling step b).
	Maeda teaches a method of manufacturing a rolling bearing ([0001] and [0010]) comprising carbonitriding, induction heating, and tempering ([0020], [0021], and Tables 1 and 2).
  	It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include an induction hardening step after carburizing and nitriding (i.e. carbonitriding) and before tempering because it imparts a compressive stress of not less than 200 MPa on the surface layer, improving resistance to damage to the surface layer while keeping the material cost unchanged compared to the prior art bearing, thereby simultaneously achieving extended rolling contact fatigue life and improved fatigue strength (Maeda [0010] and [0011]).
Regarding claim 19, Yamamura is silent to tempering the at least one part of the surface metal component after both of the steps a) and b) (i.e. enriching at least one part of a surface and quenching or cooling) have been carried out.
Maeda teaches a method of carbonitriding and induction hardening ([0010]) where tempering is carried out between carbonitriding and induction hardening ([0013]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to temper between the carburizing and induction hardening processes because it results in the entire part having low hardness, which allows for a further increase in the compressive stress in the surface layer during the induction hardening process, which further improves the rolling contact fatigue life and fatigue strength (Maeda [0013]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) in view of Maeda (EP 1462669) as applied to claim 1 above, and further in view of Kazuhiro (JP 2009-203526 machine translation).
Regarding claim 5, Yamamura teaches increasing surface hardness by applying a subzero treatment (i.e. deep cooling the at least one part of the surface of the metal component to below -20°C; [0018]), but is silent to performing it after induction hardening.
Kazuhiro teaches carbonitriding, induction hardening, deep-cooling, and tempering (Solution, [0006]) of an element that undergoes rolling motion ([0002]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Yamamura to include a deep-cooling step following induction hardening because it enhances the transformation of austenite to martensite by forming a surface layer with less than 5 vol% retained austenite (Kazuhiro [0006]) such that the hardness of the surface layer is increased (Yamamura [0018]) and it improves stress relief and hardness with high resistance to pressure impression and hardly cracks (Kazuhiro [0007]).
Related Art
Griffin (US 2004/0000280)
	Griffin teaches carbonitriding ([0009]), quenching, tempering ([0010]), and induction hardening ([0012], [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 1735                                                                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735